SEBRING, Justice.
The single question presented on this appeal pertains to the scope and effect under section 84.26, Florida Statutes 1951, F.S.A., of a waiver of lien executed by the appellant, Jowein, Inc., in the course of construction work by it as subcontractor, as follows: “ * * * for and in consideration of $5,000.00 * * * [Jowein] does hereby waive, release, remise and relinquish any and all right to claim any lien or liens for work done or material furnished, or any kind or class of lien whatsoever, on the following described property: * *
We are of the opinion that the decree of the court below, cancelling appellant’s lien for work and materials furnished under the contract in question subsequent to execution of the waiver, must, on authority of the statute above referred to, be affirmed.
It is so ordered.
ROBERTS, C. J., and TERRELL and MATHEWS, JJ., concur.